[DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                        ________________________           FILED
                                                  U.S. COURT OF APPEALS
                               No. 11-11068         ELEVENTH CIRCUIT
                                                     NOVEMBER 3, 2011
                           Non-Argument Calendar
                                                         JOHN LEY
                         ________________________          CLERK

                           Agency No. A88-800-604

WASEEM M A ABURUWAIDA,


                                                                      Petitioner,

                                     versus

U.S. ATTORNEY GENERAL,

                                                                     Respondent.

                         ________________________

                     Petition for Review of a Decision of the
                          Board of Immigration Appeals
                          _________________________
                               (November 3, 2011)

Before CARNES, WILSON and BLACK, Circuit Judges.

PER CURIAM:

      Waseem M. A. Aburuwaida, a native of Saudi Arabia and a stateless

Palestinian, seeks review of the Board of Immigration Appeal’s decision affirming
the Immigration Judge’s order denying his application for asylum and withholding

of removal under the Immigration and Nationality Act, and relief under the United

Nations Convention Against Torture and Other Cruel, Inhuman, and Degrading

Treatment or Punishment.

      Aburuwaida applied for asylum and withholding of removal based on race,

nationality, political opinion, and membership in a particular social group. The IJ

found at his removal hearing that Aburuwaida had testified credibly about Israeli

soldiers’ mistreatment of him when he lived in the West Bank while attending

medical school. In the summer of 2003 soldiers awakened him at about 3:00 a.m.,

questioned him, and searched his house. They hit him on the head and/or in the

face with a helmet. The soldiers used him as a human shield when they searched

other homes in the neighborhood and threatened to blow up a door with

Aburuwaida in front of it, if the neighbor did not answer. Aburuwaida suffered

bruises and mental anguish as a result of that incident, but he did not report it

because he believed no action would be taken.

      Aburuwaida also testified that at checkpoints he had to wait in long lines,

was spit at, was sometimes hit, and was subjected to embarrassing searches.

Sometimes he was hit in the face, chest, and legs, and as a result of those incidents




                                          2
he suffered bruises, but he did not seek medical attention. The IJ found that these

events did not rise to the level of persecution, and the BIA agreed.

       Aburuwaida contends that the Israeli military persecuted him when he lived

in the West Bank. He asserts that Gaza is the only Israeli occupied territory to

which he can return and that because the Gaza community is small, he will be

recognized based on his past involvement with Fatah and will be persecuted by

members of Hamas. He concedes that he cannot show that Hamas persecuted him

in the past in Gaza. Aburuwaida did not designate a country of removal, and he

contends that the BIA erred by finding that he had failed to show that he would be

unable to live in Saudi Arabia, Jordan, or the West Bank.1 He argues that under 8

U.S.C. § 1231(b)(2) the government bears the burden of showing that a particular

nation will accept an alien.2

       When the BIA issues a decision, we review only that decision, except to the

extent that the BIA expressly adopts the IJ’s opinion. Al Najjar v. Ashcroft, 257

F.3d 1262, 1284 (11th Cir. 2001). Where, as here, the BIA issued its own opinion,



       1
        After Aburuwaida graduated from medical school in Jerusalem in 2004, he moved to Jordan
and lived there for two years while getting additional medical training. He does not allege
persecution in Jordan or in Saudi Arabia, where he was born, but asserts that he would not be
permitted to return to either of those countries.
       2
       Aburuwaida does not challenge the BIA’s and IJ’s denial of CAT relief, so that claim is
abandoned. Sepulveda v. U.S. Att’y Gen., 401 F.3d 1226, 1228 n.2 (11th Cir. 2005).

                                              3
but “explicitly agreed with several findings of the immigration judge, we review

the decisions of both the Board and the immigration judge as to those issues.”

Ayala v. U.S. Att’y Gen., 605 F.3d 941, 948 (11th Cir. 2010). Under the highly

deferential substantial evidence test, we consider only whether substantial

evidence supports the IJ’s and BIA’s findings and “not whether there is substantial

evidence for some other finding that could have been, but was not, made.”

Adefemi v. Ashcroft, 386 F.3d 1022, 1029 (11th Cir. 2004) (quotation marks

omitted). Even if the evidence could support multiple conclusions, we must affirm

the BIA’s decision unless there is no reasonable basis for it. Id. We will not

overturn the IJ’s and BIA’s findings of fact unless the record compels it. See

Forgue v. U.S. Att’y Gen., 401 F.3d 1282, 1287 (11th Cir. 2005).

      An asylum applicant qualifies as a refugee if he has suffered past

persecution, or has a well-founded fear of future persecution, in his country of

origin. Kazemzadeh v. U.S. Att’y Gen., 577 F.3d 1341, 1351 (11th Cir. 2009).

The applicant bears the burden of proving that he is a refugee. Id. To establish

asylum based on past persecution, he must show that he was persecuted on

account of a protected ground. Id. Even if he cannot show past persecution, an

applicant may establish a well-founded fear of persecution by showing that there is

a reasonable possibility that he will be persecuted if he is returned to his country

                                          4
of origin. Id. at 1352. In addition to demonstrating that there is a reasonable

probability of a future threat to his life or freedom based on a protected ground,

the alien also must show that he could not reasonably relocate to a different region

of the country or, if stateless, another part of his country of last habitual residence,

to avoid the threat. See Ruiz v. U.S. Att’y Gen., 440 F.3d 1247, 1258–59 (11th

Cir. 2006).

      We have recognized that “persecution is an extreme concept, requiring more

than a few isolated incidents of verbal harassment or intimidation, and that mere

harassment does not amount to persecution.” Sepulveda, 401 F.3d at 1231

(quotations marks omitted). “Minor physical abuse and brief detentions do not

amount to persecution.” Kazemzadeh, 577 F.3d at 1353; see also Djonda v. U.S.

Att’y Gen., 514 F.3d 1168, 1171, 1174 (11th Cir. 2008) (holding that evidence

that an alien had been detained for 36 hours, beaten by police officers, and

suffered only scratches and bruises, did not compel a finding that the alien had

been persecuted). “[E]ven a stateless person must show persecution to be granted

asylum.” Fedosseeva v. Gonzales, 492 F.3d 840, 845 (7th Cir. 2007).

      Aburuwaida’s evidence that he endured only brief detentions and minor

injuries while in Israel was not enough to establish that he suffered past

persecution. As for the evidence he offered to show fear of future persecution,

                                           5
Aburuwaida’s participation in Fatah last occurred about eight years ago, from

2001 to 2003 while he was in medical school in Jerusalem. Although he made

general assertions about evidence of violence by members of Hamas against

members of Fatah, he was never physically harmed by members of Hamas, and he

failed to show that he was likely to be singled out by Hamas for persecution in the

future. See Sepulveda, 401 F.3d at 1231; see also Cruz-Diaz v. I.N.S., 86 F.3d

330, 332 (4th Cir. 1996) (observing that evidence of general violence in a country

is not enough to show a well-founded fear of future persecution). Furthermore,

Aburuwaida may be removed to a country regardless of whether it has accepted

him. See Jama v. Immigration and Customs Enforcement, 543 U.S. 335, 342, 125

S.Ct. 694, 700 (2005) (“Nonacceptance may surely be one of the factors

considered in determining whether removal to a given country is impracticable or

inadvisable, but the statute does not give it the dispositive effect petitioner

wishes.”).

      Substantial evidence supports the IJ’s and BIA’s findings that Aburuwaida

failed to establish that he either suffered past persecution or has a well-founded

fear of future persecution. As a result, we affirm the BIA’s decision that

Aburuwaida was ineligible for asylum. Because Aburuwaida did not qualify for

asylum, he necessarily failed to satisfy the more stringent standard of proof for

                                           6
withholding of removal. See Yu v. U.S. Att’y Gen., 568 F.3d 1328, 1334 (11th

Cir. 2009).

      PETITION DENIED.




                                       7